Citation Nr: 0936444	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  04-04 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from January 1966 to January 1968.  Service in the Republic 
of Vietnam is indicated by the record.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

In January 2000, the Veteran filed a claim of entitlement to 
service connection for PTSD.  The Veteran's claim was denied 
in a March 2000 rating decision.  Although the Veteran filed 
a notice of disagreement (NOD) as to that decision, he failed 
to perfect his appeal by filing a timely substantive appeal 
after the issuance of the March 2002 statement of the case 
(SOC).  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[the request for appellate review is completed by the 
claimant's filing of a substantive appeal after a SOC is 
issued by VA].

In March 2003, the Veteran filed to reopen his previously 
denied claim of entitlement to service connection for PTSD.  
His claim was reopened and denied in a May 2003 rating 
decision.  The Veteran filed a timely substantive appeal 
[VA Form 9] in January 2004.  

In December 2004, the Veteran presented sworn testimony 
during a personal hearing in Pittsburgh, Pennsylvania, which 
was chaired by the undersigned Veterans Law Judge.  A 
transcript of the hearing has been associated with the 
Veteran's VA claims folder.  

At the December 2004 VA hearing, the Veteran submitted 
evidence directly to the Board, accompanied by a written 
waiver of consideration of such evidence by the agency of 
original jurisdiction.  See 38 C.F.R. § 20.1304 (2008).  

In an August 2005 Board decision, the claim was remanded for 
further evidentiary development.  The VA Appeals Management 
Center (AMC) continued the previous denial in a July 2008 
supplemental statement of the case (SSOC).  The Veteran's VA 
claims file was returned to the Board.

In a December 2008 decision, the Board reopened the Veteran's 
previously denied claim for service connection for PTSD, and 
the claim was again remanded for further evidentiary 
development.  Such development was undertaken, and the AMC 
denied the Veteran's claim on the merits in an April 2009 
SSOC.  The Veteran's VA claims file has again been returned 
to the Board.  

Issue not on appeal

The Veteran originally filed a claim of entitlement to 
service connection for PTSD.  As is discussed in more detail 
below, the competent medical evidence of record demonstrates 
that the Veteran has major depressive disorder.  Although not 
specifically claimed by the Veteran, the Board considers the 
issue for entitlement to service connection for major 
depressive disorder raised.  See Clemons v. Shinseki, No. 07-
0558 (U.S. Vet. App., Feb. 19, 2009) [a claimant without 
medical expertise cannot be expected to precisely delineate 
the diagnosis of his mental illness; he filed a claim for the 
affliction his mental condition, whatever it is, causes him].

In Bernard v. Brown, 4 Vet. App. 384 (1993), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that before the Board may address a matter that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  The RO, which was obviously 
without the benefit of Clemons, denominated the claim as one 
for PTSD, and the Board finds that a claim for entitlement to 
service connection for major depressive disorder must be 
referred to the RO to ensure the Veteran every available 
safeguard of the notice requirements associated with bringing 
such a claim.  



FINDING OF FACT

A preponderance of the competent medical evidence of record 
does not demonstrate that the Veteran currently has PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or as a result of active military 
service. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for PTSD.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

Stegall concerns

As noted above, the Board previously remanded the case to the 
AMC in August 2005 and December 2008.  In essence, the August 
2005 Board remand instructed the AMC to obtain any available 
VA medical records from the VA Medical Center in Pittsburgh, 
Pennsylvania pertaining to psychiatric treatment since 
December 2003, request unit records for the 666th 
Transportation Company from October to December 1967 from the 
U.S. Armed Services Center for Unit Records Research (CURR), 
and if a verified stressor was present, provide the Veteran 
with a VA examination.  After such actions were undertaken, 
the AMC was to readjudicate the Veteran's claim.  The AMC 
verified an in-service stressor and the Veteran was provided 
a VA examination in June 2008; however aside from one VA 
treatment record dated July 2005, no treatment records have 
been associated with the Veteran's claims file.  Further, 
there is no indication in the claims file that the RO even 
attempted to obtain such records or found that the requested 
records were unavailable.  The Board therefore remanded the 
case for further development in December 2008.  The requested 
VA treatment records were obtained by the Board and 
associated with the Veteran's claims file in January 2009 and 
the Veteran's claim was readjudicated in an April 2009 SSOC.

Thus, the Board's remand instructions have been fully 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in letters from the RO 
dated April 7, 2003 and September 26, 2005, including a 
request for evidence of "a relationship between your current 
disability and an injury, disease, or event in military 
service."   

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
April 2003 and September 2005 letters, whereby the Veteran 
was advised of the provisions relating to the VCAA.  
Specifically, the Veteran was advised that VA would assist 
him with obtaining "relevant records from any Federal 
agency.  This may include medical records from the military, 
from VA Medical Centers (including private facilities where 
VA authorized treatment), or from the Social Security 
Administration."  With respect to private treatment records, 
the letter informed the Veteran that the VA would make 
reasonable efforts to obtain private or non-Federal medical 
records to include "records from State or local governments, 
private doctors and hospitals, or current or former 
employers."  Furthermore, the VA included copies of VA Form 
21-4142, Authorization and Consent to Release Information, 
which the Veteran could complete to release private medical 
records to the VA.  

The April 2003 and September 2005 letters further emphasized:  
"You must give us enough information about your records so 
that we can request them from the person or agency that has 
them.  If the holder of the records declines to give us the 
records or asks for a fee to provide them, we'll notify you 
of the problem.  It's your responsibility to make sure that 
we receive all requested records that aren't in the 
possession of a Federal department or agency." 

The Board notes that the April 2003 and September 2005 
letters specifically requested of the Veteran: "If there is 
any other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  This informed the Veteran that he could submit or 
identify evidence other than what was specifically requested 
by the RO.  This complies with the "give us everything you've 
got" provision formerly contained in 38 C.F.R. § 3.159(b) in 
that it informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]  

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  This claim was 
initially adjudicated in March 2000, prior to the VCAA 
letters.  Since the VCAA was not enacted until November 2000, 
furnishing the Veteran with VCAA notice prior to the initial 
adjudication of the claim in March 2000 was clearly both a 
legal and a practical impossibility.  Indeed, VA's General 
Counsel has held that the failure to do so under such 
circumstances does not constitute error.  See VAOGCPREC 7- 
2004.

However, following the issuance of the VCAA letters, the 
Veteran was allowed the opportunity to present evidence and 
argument in response.  Specifically, the claim was 
readjudicated in SSOC's issued in July 2008 and April 2009.  
Therefore, the essential fairness of the adjudication was not 
affected.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  The Veteran and his representative have pointed to no 
prejudice or due process concerns arising out of the timing 
of the VCAA notice.

The Board accordingly finds that there is no prejudice to the 
Veteran in the timing of the VCAA notice as to this claim.  
See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) [a 
timing error may be cured by a new VCAA notification followed 
by a readjudication of the claim].

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1) is not at issue, and the Veteran 
was provided appropriate notice as to elements (2) and (3) as 
detailed above.  The Veteran was not provided specific notice 
as to elements (4) and (5), degree of disability and 
effective date.  However, because the Veteran's claim is 
being denied, elements (4) and (5) are moot.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records and VA outpatient medical 
records, attempted to verify his claimed stressors and 
provided him with VA examinations in May 2003 and June 2008.  

Concerning the May 2003 and June 2008 VA examinations, when 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The report of these examinations reflects that the 
examiners reviewed the Veteran's complete claims file, to 
include his service treatment records, past medical history, 
recorded his current complaints, and conducted an appropriate 
psychiatric and psychological examination and rendered 
appropriate diagnoses and opinions consistent with the 
remainder of the evidence of record.  The Board therefore 
concludes that the examinations are adequate for rating 
purposes.  See 38 C.F.R. § 4.2 (2008).  The Veteran and his 
representative have not contended otherwise. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  
He exercised the option of a personal hearing and was 
afforded one in December 2004 as detailed in the 
Introduction. 

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2008).

Specific criteria to establish service connection for PTSD

According to VA regulations, entitlement to service 
connection for PTSD requires that three elements be present: 
(1) medical evidence diagnosing PTSD; (2) combat status or 
credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in service stressors.  See 38 C.F.R. § 3.304(f) 
(2008); see also Cohen v. Brown, 10 Vet. App. 128 (1997). 

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Essential to the award of service connection is the first 
element of 38 C.F.R. § 3.304(f), medical evidence diagnosing 
PTSD.  Without it, service connection cannot be granted.  See 
Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) [noting 
that service connection presupposes a current diagnosis of 
the claimed disability].

Analysis

As detailed above, in order to establish service connection 
for the claimed condition, there must be (1) medical evidence 
diagnosing PTSD; (2) combat status or credible supporting 
evidence that the claimed in-service stressors actually 
occurred; and (3) a link, established by medical evidence, 
between current symptomatology and the claimed in service 
stressors.  See 38 C.F.R. § 3.304(f) and Cohen, both supra.

With respect to element (1), medical evidence diagnosing 
PTSD, arguably in the Veteran's favor are two VA initial 
assessment evaluations conducted by VA medical professionals 
dated October 1999 which reflect diagnoses of PTSD.  
Additionally, several individual therapy reports written by a 
VA psychiatrist who performed one of the October 1999 initial 
assessment evaluations perpetuated that diagnosis from 
October 1999 to March 2009.  

Contrary to these findings are the reports of the May 2003 
and June 2008 VA examinations.  Both examiners conducted a 
thorough examination with the Veteran, to include a complete 
review of the Veteran's VA claims file and psychological 
testing utilizing the Mississippi Combat Scale, and did not 
conclude the Veteran had PTSD.  The May 2003 and June 2008 VA 
examiners both noted that the Veteran's scores on the 
Mississippi Combat Scale indicated "malingering" and 
"grossly overreporting", respectively.  Both examiners 
specifically stated that the Veteran did not meet the 
diagnostic criteria of the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (1994) (DSM-IV) for a 
diagnosis of PTSD and provided diagnoses of major depressive 
disorder, not related to service.  

By law, the Board is obligated under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all medical 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the Veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. 
Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  However, consistent with Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991), the Court has held that the Board 
may not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).

After reviewing the record, and for reasons stated 
immediately below, the Board finds the opinions of the May 
2003 and June 2008 VA examiners, who did not provide a PTSD 
diagnosis, to be of greater probative value than the earlier 
findings to the contrary.

First, and most importantly, the VA examiners based their 
lack of a PTSD diagnosis on a review of the Veteran's medical 
records, entire VA claims file and psychological testing, 
incorporating specific references to and reliance on the DSM-
IV into their analyses.  In contrast, the VA medical 
professionals (one psychiatrist and one Ph.D.) who assessed 
the Veteran for purposes of the Veteran's intake with the 
PTSD clinical team during the late 1990's failed to indicate 
a longitudinal review of the Veteran's pertinent medical 
records.  Additionally, the Board finds significant that 
psychological testing was not done and reference to the DSM-
IV was not made during the October 1999 initial assessment 
evaluations.  From the October 1999 reports, it appears that 
both medical professionals relied solely on the Veteran's 
reports and complaints as there are no references to any of 
the materials utilized in the VA examinations.  It is now 
well established that information from a Veteran which is 
merely transcribed by a medical professional still amounts 
only to a statement from the Veteran.  See Moreau v. Brown, 9 
Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 Vet. App. 
229, 233 (1993) [generally observing that an opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995) [evidence that is 
simply information recorded by a medical examiner, unenhanced 
by any medical comment by that examiner, does not constitute 
competent medical evidence].

Moreover, unlike the thoroughly explicated VA examination 
opinions which did not diagnose PTSD,  neither of the VA 
medical professionals who conducted the October 1999 initial 
assessment evaluations offered a rationale or basis for their 
findings of PTSD.  See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998) [the failure of the physician to provide a 
basis for his/her opinion goes to the weight or credibility 
of the evidence]; see also Bloom v. West, 12 Vet. App. 185, 
187 (1999) [the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion"].

Unlike the October 1999 diagnoses of PTSD by the two VA 
medical professionals, the diagnoses provided by the May 2003 
and June 2008 VA examiners appear to be based on a review of 
the Veteran's entire medical history, psychological testing 
and references to the DSM-IV.  These opinions are also well-
reasoned and draw on specific aspects from the Veteran's 
documented medical history.  In fact, the June 2008 VA 
examiner reviewed the Veteran's VA medical records, noted the 
diagnosis of PTSD therein, and noted that there had been no 
follow-up diagnostic testing to confirm the PTSD diagnosis.  
As such, the Board finds their opinions to be highly 
probative.

The only other evidence in the claims file alleging that the 
Veteran has PTSD consists of the Veteran's own statements.  
It is well settled, however, that lay persons without medical 
training, such as the Veteran, are not qualified to render 
medical opinions regarding matters such as diagnosis of 
disease, which call for specialized medical knowledge.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
38 C.F.R. § 3.159(2008) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The Veteran's 
statements are accordingly lacking in probative value.

Therefore, the first element of 38 C.F.R. § 3.304(f) not been 
met, and the Veteran's claim fails on this basis alone.  See 
Brammer, supra; see also Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998) [noting that service connection may not be granted 
unless a current disability exists].


ORDER

Entitlement to service connection for PTSD is denied.  



____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


